IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division
BRETT WEBSTER,
Plaintiff,
Civil Action No. 1:19-cv-709

Ve

NATIONWIDE INSURANCE COMPANY
OF AMERICA,

Defendant.

 

This matter comes before the Court on the Report and
Recommendation of the Magistrate Judge dated January 24, 2020.
The Report and Recommendation gave Plaintiff a twenty-one (21)
day period to respond. Plaintiff has not filed an objection to
the Report and Recommendation. Based on a de novo review of the
evidence, it appears to the Court that the Magistrate Judge's
Report and Recommendation is neither clearly erroneous nor
contrary to law. This Court adopts the Magistrate Judge’s Report
and Recommendation; and, it is hereby

ORDERED that Defendant’s Motion for Entry of An Order be

GRANTED; and this case is DISMISSED.

CLAUDE M. HILTON

UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
February 1¥ , 2020
